03/19/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 21-0004


                                        PR 21-0004
                                                                                   FILED
                                                                                   MAR 1 9 2021
                                                                             Bowen Greenwooci
                                                                           Clerk of Supreme Court
IN RE THE PETITION OF                                                         State nf Montana
                                                                     ORDER
ERIN FARRIS-OLSEN




      Erin Farris-Olsen has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since April 2017.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice oflaw in the state of Montana.
      IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board ofContinuing Legal Education,P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.       11_,
      DATED this(       —day of March, 2021.

                                                  For the Court,



                                                  By
                                                                   Chief Justice